By the Court.
This is a bill to redeem from a mortgage. The plaintiffs appealed from a decree of the Superior Court in the usual form, determining the amount due, and decreeing redemption upon payment of the amount within a prescribed time. The only proposition argued is that the decree is erroneous in not giving the plaintiffs costs. But the case shows no ground for the plaintiffs’ contention. It appears that the appeal is frivolous and intended for delay. See R. L. c. 156, § 13.

Decree affirmed with double easts to the defendant from the time when the appeal was taken.